The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second interface comprises an inverter to convert the electrical energy of each of the battery blades” in claims 1 and 6 must be shown or the feature(s) canceled from the claim(s). Applicant’s fig.2C shows the first power conversion modules (226A-226E) and the second power conversion modules (227A-227E) connected to a single central inverter (228). Fig.2C does not illustrate two inverters, one for each interface as recited in claims 1 and 6.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations "a first power conversion module", “a second power conversion module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
First power conversion module: Par [27] of applicant’s disclosure corresponding to fig.2C, 226A-226E (symbol of a DC/DC converter) defines the first power conversion module as converting an input DC voltage from one level to another level at the output DC voltage. Thus, this limitation will be interpreted as being directed to these definitions and “equivalents thereof”. Id.
Second power conversion module: Par [27] of applicant’s disclosure corresponding to fig.2C, 227A-227E (symbol of a DC/DC converter) defines the second power conversion module as converting an input DC voltage from one level to another level at the output DC voltage. Thus, this limitation will be interpreted as being directed to these definitions and “equivalents thereof”. Id.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claims 1, 4, 6, 10, 13 are objected to because of the following informalities:
Claim 1 recites “aggregate the DC electrical energy of each PV panel of the group of PV panels” and “aggregate the electrical energy of each of the battery blades” in the first and second interface paragraphs, respectively. This is, however, incorrect, because applicant’s fig. 2C clearly illustrates it is the inverter 228 that aggregates the energy of the first conversion modules (226A-226E) and the second conversion modules (227A-227E) and not the energy of the PV panels or battery blades.  
Claim 6, similar to claim 1, recites “aggregating DC electrical energy of each PV panel of in the array of PV panels by a first interface…” and “aggregating the electrical energy of each of the battery blades by a second interface”. This is, however, incorrect, because applicant’s fig. 2C clearly illustrates it is the inverter 228 that aggregates the energy of the first conversion modules (226A-226E) and the second conversion modules (227A-227E) and not the energy of the PV panels or battery blades.  
Claims 1 and 6 recite “implement regulative protection including anti-islanding protection” for the first and second interface paragraphs in claim 1 and in the aggregating paragraphs in claim 6 . The term “including” indicates that there are other protective measures besides anti-islanding protection, which have not been claimed that the applicant is seeking protection for. The applicant is encouraged to amend to recite them; otherwise, “implement regulative protection” should be crossed out leaving only “anti-islanding protection” 
Claim 1 recites “each PV panel of the group of PV panels…” in the first interface paragraph. This should instead read as “array of PV panels”.
Claim 1 recites “a grid circuit disconnector configured to select an islanded mode of operation” and claim 6 similarly recites “selecting an islanded mode of operation by a grid circuit disconnector”. The broadest reasonable interpretation of “grid circuit disconnector” is a switch that disconnects a faulty grid. The claims, however, do not recite any islanding sensing functionality and/or controller that would enable the grid circuit disconnector to select an islanded mode. 
Claim 4 recites “wherein the group of battery blades and the second power conversion module reside within the vehicle…” Claim 1, however, recites “each battery blade of the group battery blades comprises a second power conversion module.” Thus, Claim 4 should recite “and each of the second power conversion module reside within the vehicle” (one for each battery blade). 
Claims 10 and 13, similar to claim 4, recite “wherein the group of battery blades and the second power conversion module…” Claim 6, however, recites “each battery blade of the group battery blades comprises a second power conversion module.” Thus, Claims 10 and 13 should recite “and each of the second power conversion module” (one for each battery blade). 
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2015/0069844 A1) in view of Apte et al. (2018/0102646 A1) in further view of Narla (2018/0269829 A1).
	Regarding Claim 1,
Wu (fig.7) teaches a system for distributing, storing, and generating energy, the system comprising:
an array of DC sources (top of fig.7, items 211, 221, par [44]; first and second DC storage elements 211, 221 making up an array of DC sources each connected to DC/DC converters 212, 222, respectively) configured to generate DC electrical energy (pars [44, 46]), wherein each DC source of the array of DC sources comprises a first power conversion module (top of fig.7, items 212, 22; each DC source 211, 221 in the top of fig.7 has and is coupled to a DC/DC converter 212, 222) to control an operational characteristic of each DC source (each DC/DC converter 211, 212 controls an operational characteristic of each DC source by converting incoming DC voltage through, for example, boosting and/or bucking, as is obviously understood in the art);
a group of DC sources (bottom of fig.7, items 211, 221, par [44]; first and second DC storage elements 211, 221 making up a group of DC sources each connected to the DC/DC converters 212, 222, respectively) configured to store electrical energy (par [44]; since the group of DC sources 211, 221 are “storage” elements, they have the configurability/ability to “store electrical energy”), wherein each DC source of the group of the group of DC sources comprises a second power conversion module (bottom of fig.7, items 212, 22; each DC source 211, 221 of the group has and is coupled to a DC/DC converter 212, 222, respectively) to control an operational characteristic of each DC source (each DC/DC converter 212, 222 controls an operational characteristic of each DC source in the group by converting incoming DC voltage through, for example, boosting and/or bucking, as is obviously understood in the art);
a first interface (see top part of fig.7, the branch that combines the outputs of the top DC/DC converters 212, 222+aggregating inverter 230) configured to aggregate the DC electrical energy of each DC source (211, 221) of the array of DC sources (see fig.7, the branch that combines the outputs of DC/DC converters 212, 222 +aggregating inverter 230 has the configuration/ability to aggregate the DC electrical energy of each DC source 211, 221), wherein the first interface comprises an inverter (fig.7, top aggregating inverter 230) to convert the DC electrical energy of each DC source of the array of DC sources (211, 221), as aggregated, to AC electrical energy (par [44]; DC/AC inverter 230 converts the aggregated DC energy from DC sources 211, 222 on the DC side of inverter 230 to AC energy), and wherein the first interface is further configured to control delivery of the AC electrical energy to one or more of an electrical outlet or panel (pars [31, 47]; the first interface including the aggregating inverter 230 has the configuration/ability to deliver the AC energy on the AC side of 230 to AC load 240, which is obviously commonly connected to a conventional outlet. Note:  the recitation of “the one or more of an electrical outlet or panel” does not positively recite/claim the “electrical outlet or panel”. The “first interface” is what is being claimed and the electrical outlet or panel are used to explain the physical ability/configuration of the first interface. To positively claim the “electrical outlet or panel”, applicant is encouraged to amend the claim to give it its own paragraph); 
a second interface (see bottom part of fig.7, the branch that combines the outputs of the bottom DC/DC converters 212, 222+aggregating inverter 230) configured to aggregate the electrical energy of each of the DC sources of the group of DC sources (see, fig.7, the branch that combines the output of the bottom DC/DC converters 212, 222 +aggregating inverter 230 has the configuration/ability to aggregate the DC electrical of each DC source 211, 221), wherein the second interface comprises an inverter (fig.7, bottom aggregating inverter 230) to convert the electrical energy of each of the DC sources, as aggregated, to AC electrical energy to deliver to an electrical outlet or panel (pars [31, 47]; the second interface including the aggregating inverter 230 delivers the AC energy on the AC side of 230 to AC load 240, which is obviously commonly connected to a conventional outlet noting that it would be obvious to duplicate AC load 240 to be a plurality of AC loads 240 each connected to an outlet. Note:  the recitation of “the one or more of an electrical outlet or panel” does not positively recite/claim the “electrical outlet or panel”. The “second interface” is what is being claimed and the electrical outlet or panel are used to explain the physical ability/configuration of the second interface. To positively claim the “electrical outlet or panel”, applicant is encouraged to amend the claim to give it its own paragraph), and wherein the second interface is further configured to control delivery of the AC electrical energy to one or more of an electrical outlet or panel (pars [31, 47]; the second interface including the aggregating inverter 230 has the configuration/ability to control delivery of the AC energy on the AC side of 230 to AC load 240, which is obviously commonly connected to a conventional outlet noting that it would be obvious to duplicate AC load 240 to be a plurality of AC loads 240 each connected to an outlet); and
a grid circuit disconnector (see fig.7, switch “S”) configured to select an islanded mode of operation and to prevent back-feed of power during grid outage condition (grid 250) while one or more of the array of DC sources  and the group of DC sources is providing power to an electrical system that is electrically couplable to the array of DC sources, the group of DC sources, and a power grid (250, pars [31, 38]; switch “S” in fig.7 meets the broadest reasonable interpretation of a “grid circuit disconnector” as it is a disconnect switch that has the configuration/ability to disconnect grid 250 while one or more of the array DC sources/top fig.7, 211, 221 and the group of DC sources/bottom of fig.7 211, 221 are providing power to a system/load 240 that is electrically couplable to the array of DC sources, group of DC sources, and power grid 250. When the switch “S” is open as shown in fig.7, an islanded mode is selected as the grid 250 is disconnected from the rest of the system and prevents back-feed of power).   
Wu does not explicitly disclose the array of DC sources is an array of photovoltaic (PV) panels configured to generate the DC electrical energy from solar energy radiated toward the array of PV panels, and the group of DC sources is a group of battery blades.
Apte (fig.6), however, teaches it is known in the art for Wu’s array of DC sources to be modified to be an array of photovoltaic (PV) panels configured to generate DC electrical energy from  solar energy radiated toward the array of PV panels (par [28]; “each DC power source 602A-602N may comprise one or more solar cells and/or panels” to generate DC energy from solar energy radiated toward the array of PV panels) and Apte further teaches that it is known in the art to modify Wu’s group of DC sources to be a group of battery blades (par [28]; “each DC power source 602A-602N may comprise… batteries, super capacitors, and/or fuel cells, as examples”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wu’s array of DC sources to be array of PV panels and Wu’s group of DC sources to be a group of battery blades. The motivation would have been the simple substitution of known types of DC sources for another to obtain predictable results; namely, to generate DC energy (see MPEP 2143E). Apte teaches in par [28] that arrays/groups of DC source 602A-N can PV panels and/or battery blades. Thus, one of ordinary skill in the art would have obviously realized Wu’s array of DC sources may be modified to be PV panels and Wu’s group of DC sources may be modified to be battery blades. 
The combination does not explicitly disclose the first interface’s inverter and the second interface’s interface implement regulative protection including anti-islanding protection, and powering an electrical load center in a property.
Narla, however, teaches it is known in the art to implement regulative protection including anti-islanding protection by coupling anti-islanding relays 126 and 124 to inverters 110, 120, respectively (par [26]; “Anti-islanding relays 126 and 128 may be implemented within PV inverter 104 and storage inverter 116, respectively, to direct power between inverters 104 and 116 and AC grid 106. Transfer relays 124 may be implemented within storage inverter 116 to direct power between inverter 116 and either AC grid 106 or back-up loads 108.”), and powering an electrical load center in a property (par [29]; combination of PV and battery system are intended for powering an electrical load center 108 noting that residential sites have a load center to which residential loads are connected to in a property/residential site/house).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination so that modified Wu’s first and second interfaces that include their respective inverters would implement regulative protection including anti-islanding protection and provide power to an electrical load center in a property. The motivation would have been to direct power between the inverters of modified Wu’s first and second interfaces and the AC grid and to provide the inverter a way to sense when the grid is struggling or has failed in order for modified Wu’s system to stop feeding power back to the grid. This in turn provides protection for modified Wu’s system. Additionally, the load center is known in the art to be part of a residence or commercial building/property and thus having Wu’s modified system powering it would have been obvious and well-within the level of ordinary skill in the art.
Examiner Note: The recitation of “a first interface configured to…as aggregated, to one or more electrical outlet or panel” does not positively recite/ claim the “electrical outlet or panel”. The first interface is what is being claimed and the electrical outlet or panel are used to explain the physical ability/configuration of the first interface. Applicant is encouraged to amend the claim to positively recite the electrical outlet or panel by giving it its own paragraph for full patentable weight to be given. The same applies for “one or more of an electrical outlet or panel” corresponding to the second interface. 
	Additionally, the recitation of “a grid circuit disconnector configured to… powering an electrical load center in a property”- the “electrical load center in a property” is not positively claimed and is not given full patentable weight. This is directed towards the structure of the grid circuit disconnector and the electrical load center in a property is describing what happens when the grid circuit disconnector operates in an islanded mode. To positively claim the electrical load center and the property, applicant should amend the claim to give them their own paragraph, where they are, and how they are connected with respect to the rest of the components in the system.
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the grid circuit disconnector defines a point of access that is accessible to control the system and to perform a grid operation (Wu, fig.7, pars [31, 38], Apte, fig.6, par [28], Narla, pars [26, 29];  Modified Wu’s grid circuit disconnector read on by switch “S” in fig.7 “defines a point of access” to control the system by disconnecting the grid 150 from the rest of the system or connecting the grid 250 to the rest of the system and thereby performing a grid operation/connecting and disconnecting the grid from the rest of the system.  Note: the claim does not further structurally narrow claim 1.  The combination teaches the structure of a “grid circuit disconnector” and thus by its structure, it defines a point of access…).
Regarding Claim 6,
The combination of Wu, Apte, and Narla teaches the apparatus necessary to complete the recited method steps in claim 6 as discussed above in the rejection of claim 1.
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 6 and the combination further teaches wherein selecting an islanded mode of operation comprises defining, by the grid circuit disconnector, a point of access that is accessible to control a system and to perform a grid operation (Wu, fig.7, pars [31, 38], Apte, fig.6, par [28], Narla, pars [26, 29];  Modified Wu’s grid circuit disconnector read on by switch “S” in fig.7 “defines a point of access” to control the system by disconnecting the grid 150 from the rest of the system or connecting the grid 250 to the rest of the system and thereby performing a grid operation/connecting and disconnecting the grid from the rest of the system that is accessible by specialists in a property), the system including the array of PV panels and the group of battery blades (Wu, fig.7, pars [31, 38], Apte, fig.6, par [28], Narla, pars [26, 29];  Modified Wu’s system includes the array of PV panels and the group of battery blades as discussed in the rejection of claim 1).
Regarding Claim 13,
The combination teaches the claimed subject matter in claim 6 and the combination further teaches positioning the group of battery blades and the second power conversion module collocated with the array of PV panels (Wu, fig.7, pars [31, 38], Apte, fig.6, par [28], Narla, pars [26, 29]; modified Wu teaches the group of battery blades in the bottom of fig.7 and the second power conversion module 212, 222 are “collocated”/placed together in the same system with the PV panels/top of fig.7 211, 221. Narla’s fig.1 also shows the obviousness of having battery blades 114 placed in the same system/collocated with PV panels 102). Furthermore, positioning in the sense of arranging and rearranging known components is an obvious design choice, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.     

Claim(s) 2, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2015/0069844 A1) in view of Apte et al. (2018/0102646 A1) in further view of Narla (2018/0269829 A1) in further view of Adelberger et al. (2015/0326023 A1).
	Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1. The combination does not explicitly disclose a communication circuit configured to communicate with the power grid to respond to power grid signals to change one or more of an active and a reactive load of the property.
Adelberger (Fig.1), however, teaches a communication circuit (110a-n) configured to communicate with the power grid (104) to respond to power grid signals to change one or more of an active and a reactive load of the property (pars [22-23, 28-29]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Adelberger’s communicating with the grid to change one or more of an active and a reactive load. The motivation would have been to control and adjust an active and reactive load in real time in a well-known and well-desired manner in the art based on the grid control system and its requirements.  
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 6. The combination does not explicitly disclose communicating with the power grid to respond to power grid signals; and responding to the power grid signals comprises changing one or more of an active and a reactive load of the property.
Adelberger (Fig.1), however, teaches communicating (via 110a-n) with the power grid (104) to respond to power grid signals; and responding to the power grid signals comrpises changing one or more of an active and a reactive load of the property (pars [22-23, 28-29]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Adelberger’s so that the combination’s grid circuit disconnector communicates with the power grid to respond to power grid signals to change one or more of an active and a reactive load of the property. The motivation would have been to control and adjust an active and reactive load in real time in a well-known and well-desired manner in the art based on the grid control system and its requirements.  
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 6. The combination does not explicitly disclose adjusting one or more active and reactive loads based on learning energy usage and dynamic load profile of the property.
Adelberger (Fig.1), however, teaches adjusting building one or active and reactive loads based on learning energy usage (Adelberger, pars [22-23, 25, 27-29, 41]) and dynamic load profile of the property (pars [22-25, 27-29, 41]; priority ratings of the loads are dynamic and changed based on user inputs, weather, time, or day).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Adelberger’s in order to better serve the interests of the occupants of the property by more efficiently controlling and adjusting active and reactive load(s) through learning the occupants’ energy consumption/usage and the associated dynamic load profile that may change based on weather and time of day.
 
Claim(s) 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2015/0069844 A1) in view of Apte et al. (2018/0102646 A1) in further view of Narla (2018/0269829 A1) in further view of Nakaya (2015/0183329 A1).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches the group of battery blades, and each of the second power module are intended to be used within a commercial or residential property (Wu, fig.7, see rejection of claim 1 and Narla, par [29]) and teaches the second interface (Wu, fig.7, see rejection of claim 1).
The combination does not explicitly disclose wherein the property is a vehicle, and wherein the group of battery blades and the second power conversion module reside within the vehicle, and
wherein the second interface resides inside or outside the vehicle 
Nakaya (fig.1), however, teaches it is known in the art for the property to be a vehicle (1), and the battery blade (106) and the second conversion module (111) to reside within the vehicle (1, see fig.1), and wherein the second interface including the inverter (109) to reside inside or outside the vehicle (1, see fig.1, par [26]; inverter 109 is inside the vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Nakaya. The motivation would have been because where the battery blades, the second power conversion module, and the associated second interface are placed is an obvious application use based on the intended use of the system. Placing the battery blades, the second power conversion module, and the associated second interface within the vehicle instead of a residential/commercial property does not change how the system operates and it is well-known and well-desired as evidenced by the combination of references. Furthermore, with a finite number of options- placing the second interface 1) inside or 2) outside the vehicle, it would have been obvious to select one or the other, because it is a design choice. See MPEP 2143 (E). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the group of battery blades and the second power conversion within the vehicle and the second interface inside or outside the vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.     
Regarding Claim 10,
The combination of Wu, Apte, Narla, and Woody teaches the clailmed subject matter in claim 6. The combination does not explicitly disclose positioning the battery blades and the second power conversion module within the property (such as a vehicle); and positioning the second interface inside or outside the property (i.e. vehicle).
Nakaya (fig.1), however, teaches it is known in the art to position the battery blade (106) and the second conversion module (111) within the property (1, see fig.1; vehicle is a property- see applicant’s fig.10, 1040 and claim 4); and positioning the second interface including the inverter (109) to reside inside or outside of the property/vehicle (1, see fig.1, par [26]; inverter 109 is inside the property/vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Nakaya. The motivation would have been because where the battery blades, the second power conversion module, and the associated second interface are placed is an obvious application use based on the intended use of the system. Placing the battery blades, the second power conversion module, and the associated second interface within the vehicle/property instead of outside does not change how the system operates. Furthermore, with a finite number of options- placing the second interface 1) inside or 2) outside the vehicle, it would have been obvious to select one or the other, because it is a design choice. See MPEP 2143 (E). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the group of battery blades and the second power conversion within the vehicle and the second interface inside or outside the vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.     

Claim(s) 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2015/0069844 A1) in view of Apte et al. (2018/0102646 A1) in further view of Narla (2018/0269829 A1) in further view of Norris (7,333,316 B1).
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the property comprise a main panel (Narla, par [29]; backup loads may be included in a main panel).
The combination does not explicitly disclose a main circuit breaker coupled via a ganging mechanism to a plurality of generating load circuit breakers.
Norris, however, teaches a panel (Fig.6) with a main circuit breaker (131, 133) coupled via a ganging mechanism to a plurality of generating load circuit breakers (144, 146) (Col.9, lines 30-32, 47-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination’s main circuit panel to include breakers of that of Norris’ main circuit breaker coupled to load circuit breakers via a ganging mechanism. The motivation would have been to protect the loads from running underpowered or from damaging anything around it. Moreover, adding a plurality of load circuit breakers in the panel would have been an obvious duplication of the essential working parts of a device. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding Claim 11,
The combination of Wu, Apte, Narla, and Norris teaches the appraratus necessary to complete the recited method steps in claim 11 as discussed above in the rejection of claim 5.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2015/0069844 A1) in view of Apte et al. (2018/0102646 A1) in further view of Narla (2018/0269829 A1) in further view of Seman, Jr. et al. (2018/0034299 A1).
Regarding Claim 12,
The combination teaches the claimed subject matter in claim 6 and the combination further teaches disconnecting the grid circuit disconnector (Wu, fig.7, pars [31, 38]; grid circuit disconnector “S” is open) from a main circuit breaker of the property (Wu, fig.7, Narla, fig.1, par [29]; Narla teaches the back-up loads are included in a main panel that houses connections for the entire set of loads 108 and thus the main panel has a main circuit breaker. Modified Wu would then disconnect the grid 250 via “S” from the main panel which includes the main circuit breaker of the property/residence). 
The combination teaches a power outage (see Narla, par [29]), but does not explicitly disclose detecting a power outage on a power grid network to disconnect the grid circuit disconnector. 
Seman, Jr. (fig.1), however, teaches detecting a power outage on a power grid network (108) and disconnecting the grid circuit disconnector (132) from a main circuit breaker (main breaker within breaker panel 116) of the property (104, pars [24, 50]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relied on Seman, Jr. in order to fill in the blanks in the combination of references and to show that the grid is islanded from the rest of the system including the main circuit breaker of a property’s main panel during an outage/failure of the grid.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2015/0069844 A1) in view of Apte et al. (2018/0102646 A1) in further view of Narla (2018/0269829 A1) in further view of Degenfelder et al. (2010/0325976 A1).
Regarding Claim 14,
The combination teaches the claimed subject matter in claim 14 and Narla further teaches the array of PV panels are positioned on the roof (pars [1, 25]).
The combination does not explicitly disclose positioning the group of battery blades within a separate enclosure of the property.
Degenfelder (fig.6a), however, teaches a group of battery blades (312) are positioned within a separate enclosure of the property (par [21]; garage of house) than the PV panels (roof of the house).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Degenfelder. The motivation would have been because where the battery blades and the PV panels are positioned within the property is an obvious arrangement/rearrangement of parts based on the intended design of the system. Where the battery blades and the PV panels are positioned within the property does not change how the system operates. With a finite number of options- placing the battery blades 1) within a same enclosure of the property from the PV panels or 2) within a separate enclosure of the property from the PV panels, it would have been obvious to select one or the other, because it is an obvious design choice. See MPEP 2143 (E). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the group of battery blades within a separate enclosure of the property from the array of PV panels, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836